     Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 1 of 13




                                               SOUTHERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT
                                                   HOUSTON DIVISION


SHARA GARRETT, Individually and            §
On Behalf of All Others Similarly          §
Situated,                                  §
                                           §
             Plaintiff(s),                 §
                                           §          No. ____________________
v.                                         §
                                           §
HOOTERS OF AMERICA, LLC,                   §
                                           §
             Defendant(s).                 §

           PLAINTIFF SHARA GARRETT’S ORIGINAL COMPLAINT

      Plaintiff Shara Garrett (referred to as “Garrett”) brings this action under 29

U.S.C. § 2104(a)(5) individually and on behalf of all similarly situated current and/or

former employees of Defendant Hooters of America, LLC (referred to as “Hooters”)

who were terminated without cause or suffered other employment loss as part of or as

the result of a plant closing or mass layoff ordered by the company on or about March

16, 2020, and within thirty (30) days of that date and who were not provided with

advance written notice of the plant closing or mass layoff as required by the Worker

Adjustment Retraining and Notification Act, 29 U.S.C. §§ 2101-2109 (“WARN Act”).

                                  I. Nature of Suit

      1.     Garrett’s claims arise under the WARN Act.
     Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 2 of 13




      2.     The WARN Act “provides protection to workers, their families and

communities by requiring employers to provide notification 60 calendar days in advance

of plant closings and mass layoffs[;] [a]dvance notice provides workers and their families

some transition time to adjust to the prospective loss of employment, to seek and obtain

alternative jobs and, if necessary, to enter skill training or retraining that will allow

these workers to successfully compete in the job market.” 20 C.F.R. § 639.1(a).

      3.     The WARN Act “provides protection to workers, their families and

communities by requiring employers to provide notification 60 calendar days in advance

of plant closings and mass layoffs[;] [a]dvance notice provides workers and their families

some transition time to adjust to the prospective loss of employment, to seek and obtain

alternative jobs and, if necessary, to enter skill training or retraining that will allow

these workers to successfully compete in the job market.” 20 C.F.R. § 639.1(a).

      4.     Garrett (sometimes referred to as the “Class Representative”) brings this

action under 29 U.S.C. § 2104(a)(5) and Fed. R. Civ. P. 23 individually and on behalf

of all similarly situated current and/or former employees (defined below) to recover

back pay, employee benefits and attorney’s fees under the WARN Act.

                               II. Jurisdiction & Venue

      5.     This action arises under a federal statute, the WARN Act. 28 U.S.C. §

1331 (federal-question jurisdiction); see also, 28 U.S.C. § 1334; 29 U.S.C. § 2104(a)(5).



                                          –2–
     Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 3 of 13




      6.     Venue is proper in this district and division because the WARN Act

violations described in this complaint are alleged to have occurred in this district and

division. 29 U.S.C. § 2104(a)(5).

                                      III. Parties

      7.     Garrett is an individual who resides in Harris County, Texas and who was

employed by Hooters during the last two years.

      8.     Hooters is a Georgia limited liability company that may be served with

process by serving its registered agent:

                               CT Corporation System
                             1999 Bryan Street, Suite 900
                                 Dallas, Texas 75201

Alternatively, if the registered agent of Hooters cannot with reasonable diligence be

found at the company’s registered office, Hooters may be served with process by serving

the Texas Secretary of State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex.

Civ. Prac. & Rem. Code § 17.026.

      9.     An allegation that Hooters committed any act or omission should be

construed to mean the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission

was committed, it was done with the full authorization, ratification or approval of




                                           –3–
       Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 4 of 13




Hooters or was done in the normal course and scope of employment of Hooters’s

officers, directors, vice-principals, agents, servants or employees.

                                        IV. Facts

        10.   Hooters is a breastaurant. See, Dan Solomon, Is the Breastaurant Era Over?,

TEXAS MONTHLY (Dec. 14, 2018), https://www.texasmonthly.com/the-culture/is-the-

breastaurant-era-over/.

        11.   Hooters does business in the territorial jurisdiction of this Court.

        12.   Hooters employed Garrett from July 2018 to March 16, 2020.

        13.   During Garrett’s employment with Hooters, the company had one

hundred or more employees (excluding part-time employees) or one hundred or more

employees who in the aggregate work at least 4,000 hours per week (exclusive of

overtime hours).

        14.   Hooters employed Garrett as a server and bartender.

        15.   Hooters employed Garrett at its facility located at 4710 I-10 East in

Baytown, Texas, and it employed other similarly situated current and/or former

employees at other facilities (referred to as “the Facilities”). See, 20 C.F.R. §§ 639.3(i)-

(j).

        16.   Hooters terminated Garrett on March 16, 2020, without cause.




                                           –4–
     Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 5 of 13




      17.    Garrett’s termination was part of a plant closing ordered by Hooters

because it involved the permanent or temporary shutdown of the Facilities and resulted

in (1) the termination of; (2) a layoff exceeding six (6) months for; and/or (3) the

reduction of hours of work by more than fifty percent (50%) during each month of any

six-month period for at least fifty (50) of Hooters’s employees (excluding part-time

employees) at the Facilities during any thirty-day period.

      18.    Alternatively, Garrett’s termination was part of a mass layoff ordered by

Hooters because it resulted in (1) the termination of; (2) a layoff exceeding six (6)

months for; and/or (3) the reduction of hours of work by more than fifty percent (50%)

during each month of any six-month period for either (1) at least five hundred (500) of

Hooters’s employees (excluding part-time employees) at the Facilities or (2) at least

thirty-three percent (33%) of Hooters’s employees (excluding part-time employees) at

the Facilities, which is at least fifty (50) employees (excluding part-time employees)

during any thirty-day period.

      19.    Hooters did not provide Garrett or any other employee who may have

been reasonably expected to be affected by the plant closing or mass layoff (“affected

employees”) with advance written notice of the plant closing or mass layoff in violation

of 29 U.S.C. § 2102(a).




                                         –5–
     Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 6 of 13




      20.    Hooters did not provide Garrett or any other affected employee the pre-

termination wages and benefits required by the WARN Act.

      21.    Hooters is liable to any affected employee who suffered an employment

loss as a result of the plant closing or mass layoff ordered by the company, including

Garrett, for (1) back pay for each day of violation (at a rate of compensation not less

than the higher of the average regular rate received by each affected employee during

the last three years of the employee’s employment or the final regular rate received by

such employee) and (2) benefits under an employee benefit plan described in 29 U.S.C.

§ 1002(3). See also, 29 U.S.C. § 2104(a)(7).

      22.    Hooters is liable to any affected employee who suffered an employment

loss as a result of the plant closing or mass layoff ordered by the company, including

Garrett, for her reasonable attorney’s fees. See, 29 U.S.C. § 2104(a)(6).

      23.    All current and/or former employees of Hooters who were terminated

without cause or suffered other employment loss as part of or as the result of a plant

closing or mass layoff ordered by the company on or about March 16, 2020, and within

thirty (30) days of that date and who were not provided with advance written notice of

the plant closing or mass layoff as required by the WARN Act are similarly situated to

Garrett. 29 U.S.C. § 2104(a)(5).




                                         –6–
     Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 7 of 13




                                 V. Count One—
    Failure to Provide Advance Written Notice of Plant Closing or Mass Layoff
                        in Violation of 29 U.S.C. § 2102(a)

      24.    Garrett adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

      25.    Hooters employed Garrett from July 2018 to March 16, 2020, as a server

and bartender.

      26.    During Garrett’s employment with Hooters, the company was covered by

the WARN Act.

      27.    During Garrett’s employment with Hooters, there was a plant closing or

mass layoff at the Facilities that resulted in an employment loss to Garrett and to other

affected employees.

      28.    Under the WARN Act, Hooters was required to provide Garrett and any

other affected employees with advance written notice of the plant closing or mass layoff.

See, 29 U.S.C. § 2102(a).

      29.    Hooters did not provide Garrett or the other affected employees with

advance written notice of the plant closing or mass layoff as required by the WARN

Act. See, 29 U.S.C. § 2102(a).

      30.    Hooters did not provide Garrett or any other affected employee the pre-

termination wages and benefits required by the WARN Act.



                                         –7–
         Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 8 of 13




          31.   By failing to provide Garrett and the other affected employees with

advance written notice of the plant closing or mass layoff and by failing to them pay

pre-termination wages and benefits, Hooters violated the WARN Act. See, 29 U.S.C.

§ 2102(a).

          32.   As a result of the WARN Act violation(s) described above, Hooters is

liable to Garrett for back pay, employee benefits and attorney’s fees.

                                    VI. Count Two—
                    Class Action Allegations Under Fed. R. Civ. P. 23
                            for Violations of the WARN Act

          33.   Garrett adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

          34.   Garrett, the Class Representative, brings Count One against Hooters

under Fed. R. Civ. P. 23 on behalf of the following class of persons:

                All current and/or former employees of Hooters who were
                terminated without cause or suffered other employment loss
                as part of or as the result of a plant closing or mass layoff
                ordered by the company on or about March 16, 2020, and
                within thirty (30) days of that date and who were not
                provided with advance written notice of the plant closing or
                mass layoff as required by the WARN Act (referred to as the
                “WARN Act Class”).

          35.   The claims of the WARN Act Class, if certified for class-wide treatment,

will be pursued by all similarly situated persons who do not affirmatively opt-out of the

class.


                                           –8–
     Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 9 of 13




      36.    The members of the WARN Act Class are so numerous that joinder of all

members is impracticable; the exact number of putative class members is unknown at

the present time but should be over one hundred (100).

      37.    There are numerous questions of law and fact common to the WARN Act

Class, including:

             a. whether the members of the WARN Act Class were employees of
                Hooters who worked at the Facilities;

             b. whether Hooters provided the members of the WARN Act Class with
                advance written notice of a plant closing or mass layoff ordered by the
                company that resulted in their termination without cause or other
                employment loss; and

             c. whether Hooters failed to pay the members of the WARN Act Class
                the pre-termination wages and benefits required by the WARN Act.

      38.    Garrett’s claims are typical of the claims of the WARN Act Class because

Garrett and the members of the WARN Act Class all worked at the Facilities and were

all part of the same plant closing or mass layoff that resulted in their termination

without cause or other employment loss and that was ordered by Hooters without

advance written notice to Garrett and the members of the WARN Act Class; in other

words, Garrett’s claims and the claims of the WARN Act Class arise out of a common

course of conduct of Hooters and are based on the same legal and remedial theories.

      39.    Garrett will fairly and adequately protect the interests of the WARN Act

Class and has retained competent and capable attorneys who are experienced trial


                                        –9–
    Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 10 of 13




lawyers with significant experience in complex employment litigation (including class

actions, collective actions, and multidistrict litigation); Garrett and her counsel are

committed to prosecuting this action vigorously on behalf of the WARN Act Class,

have the financial resources to do so and do not have interests that are contrary to or

that conflict with those of the proposed class.

      40.    Class certification of the WARN Act Class is appropriate under Fed. R.

Civ. P. 23 because questions of law and fact common to the putative class members

predominate over any questions affecting only individual members of the class;

adjudication of these common issues in a single action has important and desirable

advantages of judicial economy, and there are no unusual difficulties likely to be

encountered in the management of this case as a class action.

      41.    The class action mechanism is superior to any alternatives that may exist

for the fair and efficient adjudication of these claims because:

             a. proceeding as a class action would permit the large number of injured
                parties to prosecute their common claims in a single forum
                simultaneously, efficiently, and without unnecessary duplication of
                evidence, effort and judicial resources;

             b. a class action is the only practical way to avoid the potentially
                inconsistent results that numerous individual trials are likely to
                generate;

             c. class treatment is the only realistic means by which the WARN Act
                Class can effectively litigate against a large, well-represented corporate
                defendant like Hooters;


                                          – 10 –
    Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 11 of 13




             d. in the absence of a class action, Hooters would be unjustly enriched
                because the company would be able to retain the benefits and fruits of
                the numerous violations of the WARN Act; and

             e. numerous individual actions would place an enormous burden on the
                courts as they will be forced to take duplicative evidence and decide
                the same issues relating to Hooters’s conduct over and over again.

      42.    Hooters has acted or refused to act on grounds generally applicable to the

WARN Act Class, thereby making final injunctive relief or corresponding declaratory

relief appropriate with respect to each class as a whole; prosecution of separate actions

by members of the WARN Act Class would create the risk of inconsistent or varying

adjudications with respect to individual members of the WARN Act Class that would

establish incompatible standards of conduct for Hooters.

      43.    Garrett will send notice to all members of the WARN Act Class to the

extent required by Fed. R. Civ. P. 23.

                                VIII. Count Three—
                    Attorney’s Fees Under 29 U.S.C. § 2104(a)(6)

      44.    Garrett adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

      45.    Garrett is authorized to recover attorney’s fees on her claims by statute.

29 U.S.C. § 2104(a)(6).

      46.    Garrett has retained the professional services of the undersigned

attorneys.


                                         – 11 –
    Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 12 of 13




       47.    Garrett has complied with the conditions precedent to recovering

attorney’s fees.

       48.    Garrett has incurred or may incur attorney’s fees in bringing this lawsuit.

       49.    The attorney’s fees incurred or that may be incurred by Garrett were or

are reasonable and necessary.

       50.    Hooters is liable to Garrett both individually and on behalf of the WARN

Act Class for attorney’s fees by reason of the WARN Act violations described above.

See, 29 U.S.C. § 2104(a)(6).

                                   IX. Relief Sought

       51.    Garrett demands the following relief:

              a. an order allowing this action to proceed as a class action under 29
                 U.S.C. § 2104(a)(5) and Fed. R. Civ. P. 23;

              b. an order appointing Garrett representative of the WARN Act Class;

              c. an order appointing MOORE & ASSOCIATES class counsel;

              d. an incentive award for Garrett for serving as class representative if the
                 Court allows this action to proceed as a class action under 29 U.S.C. §
                 2104(a)(5) and Fed. R. Civ. P. 23;

              e. judgment against Hooters in Garrett’s favor both individually and on
                 behalf of the WARN Act Class for to recover back pay, employee
                 benefits and attorney’s fees, plus interest and costs; and

              f. all other relief and sums that may be adjudged against Hooters in
                 Garrett’s favor both individually and on behalf of the WARN Act
                 Class.



                                         – 12 –
    Case 4:21-cv-00154 Document 1 Filed on 01/15/21 in TXSD Page 13 of 13




                                            Respectfully Submitted,

                                            MOORE & ASSOCIATES
                                            Lyric Centre
                                            440 Louisiana Street, Suite 675
                                            Houston, Texas 77002-1063
                                            Telephone: (713) 222-6775
                                            Facsimile: (713) 222-6739


                                            By:
                                                  Melissa Moore
                                                  Tex. Bar No. 24013189
                                                  melissa@mooreandassociates.net
                                                  Curt Hesse
                                                  Tex. Bar. No. 24065414
                                                  curt@mooreandassociates.net

                                            ATTORNEYS FOR PLAINTIFF


Of Counsel:

Renu Tandale
Tex. Bar No. 24107417
renu@mooreandassociates.net




                                   – 13 –
